DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election of the species IFN- and IL-4 in the reply filed on July 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.	Claims 1-64 are pending and under consideration.
Specification
3.	The use of the term Ficoll-Paque, which is a trade name or a mark used in commerce, has been noted in this application. See Ficoll-Paque (USPTO Trademark Electron Search System, Reg. No. 1036505, March 30, 1976). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
4.	Claim 6 is objected to because of the following informalities:  there is an unnecessary letter “t” between “GalCer” and “or” on line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-21, 24-42, 45-54, and 61-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to a method of preparing super-activated cytokine killer T cells (SCKTCs) and pharmaceutical compositions comprising said SCKTCs. The specification describes two types of  natural killer T (NKT) cells and the various proteins and cytokines expressed by the NKT cells.  See pp. 1-9.   However, the specification does not specifically define what type of cell is encompassed by cytokine killer T cells or what the phenotype of a cytokine killer T cell is.  Thus, what type of killer T cells are encompassed by cytokine killer T cells is unclear and indefinite.  The claims will be interpreted to encompass any killer T cells which are super activated.


Claim 40 contains the trademark/trade name Ficoll-Paque.  See Ficoll-Paque (USPTO Trademark Electron Search System, Reg. No. 1036505, March 30, 1976). Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a gradient centrifugation method and, accordingly, the identification/description is indefinite.

Regarding claims 47 and 48, the terms "low expression", "high expression" or “IFN high” are relative terms which renders claims 47 and 48 indefinite.  The terms "low expression", "high expression" or “IFN high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not teach at what point the expression of the claimed cytokines is considered low or high expression.
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of "low expression", "high expression" or “IFN high”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of "low expression" and " high expression"  and the amount of deviation acceptable under said terms.
Regarding claim 48, it is also unclear if the recited cytokines are to be considered in the alternative or in combination because the claim does not recite a conjunction between the recited cytokines.  The claim will be interpreted to be in the alternative.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 42-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a natural product) without significantly more. The claim(s) recite(s) an expanded, activated and enriched population of super activated cytokine killer T cells (SCKTCs). This judicial exception is not integrated into a practical application because the additional limitations of a pharmaceutical composition with a pharmaceutically acceptable carrier includes carriers like serum in which the cells are naturally present. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements relate to natural functions of a T cell, e.g. expression of cytokines and surface markers and cytotoxicity towards target cells, which do not change the structure or function of SCKTCs as they occurs naturally. 
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a product so Step 1 is satisfied.
With respect to Step 2A MPEP 2106.04(c) II(C)(2) teaches:
In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. The patentee in Myriad had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the BRCA genes in nature. The Supreme Court concluded that these isolated but otherwise unchanged genes were not eligible, because they were not different enough from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring BRCA genes. See, e.g., Myriad, 569 U.S. at 585, 106 USPQ2d at 1977 ("Myriad's patents would, if valid, give it the exclusive right to isolate an individual’s BRCA1 and BRCA2 genes … But isolation is necessary to conduct genetic testing") and 569 U.S. at 593, 106 USPQ2d at 1980 (describing how would-be infringers could not avoid the scope of Myriad’s claims). In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.
In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature exceptions. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931
For Prong One of Step 2A the claims recite a judicial exception, i.e. a natural product which is a natural phenomenon.  In particular, the claims recite SCKTCs, which encompasses natural  T cells with natural T cell functions.  So the answer to Prong One of Step 2A is yes the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because the additional limitations of  a pharmaceutical composition with a pharmaceutically acceptable carrier include carriers like serum in which the cells are naturally present. So the answer to Prong Two of Step 2A is no.
With respect to Step 2B MPEP 2106.05 (I) teaches that 
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 

With respect to Step 2B MPEP 2106.05 (d) teaches that:

Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. 

If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
. . .
On the other hand, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure thiopurine metabolite levels in the blood using any known process. 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds." 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69.

Additionally MPEP 2106.05 (d) II teaches that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

 	The additional limitations of relate to  natural functions of a T cell, e.g. expression of cytokines and surface markers and cytotoxicity towards target cells, which do not change the structure or function of SCKTCs as they occurs naturally. Thus the claimed SCKTCs do not have a significanly different structure or function from the naturally occuring T cells.  The absence of structural differences taken together with the lack of any functional difference between the claimed SCKTCs and their natural counterparts demonstrates that the recited products are not markedly different from what exists in nature.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 42, 43, 45-48, 52, and 55-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0029777 A1 (Pillai, A Feb. 2, 2017, IDS), “Pillai”.
It is noted that product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).
	Pillai teaches to expand natural killer (NK) T cells peripheral blood mononuclear cells (PBMC) were isolated from whole blood, stimulated with GalCer, IL-2, and  IL-7 and re-stimulated with IL-2, and  IL-7.  See ¶¶ 0025-0033 and 0158 and Figure 1A.
Pillai teaches making pharmaceutical compositions with a pharmaceutically acceptable carrier comprising the cells of the invention, including CD3+ V24+ iNKT cells and  CD3+ V24-CD56+ NKT cells See ¶¶ [0032], [0100] and [0109].
Pillai teaches that the stimulated NKT cells produce elevated levels of IL-4, IL-5 and IFNcompared to unstimulated cells.   See ¶¶ [0086], [0087], [0179], [0185] Fig. 2B and 3C.
Pillai teaches that the stimulated NKT cells produce elevated of levels of the surface maker IL2RA, the IL2 receptor alpha subunit.  See ¶¶ [0088] and [0184] and Fig. 4A. 
Pillai teaches that stimulated iNKT cells exhibited 37.7% cytotoxicity against NALM-6 cells and 27.7% against RS4,11 cells.  See ¶¶ [0190] and [0198] and Fig. 4D.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7a.  Claim(s) 1-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106434556-A (Xu et al. Feb 22, 2017), “Xu-556”  in view of US 2017/0029777 A1 (Pillai, A Feb. 2, 2017, IDS), “Pillai”. 
7b.	Claim(s) 1-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/095204 (Xu et al. May 31, 2018, IDS), “Xu-204”  in view of US 2017/0029777 A1 (Pillai, A Feb. 2, 2017, IDS), “Pillai”. 
7c. 	Claim(s) 1-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0367875 (Xu et al. May 31, 2018, IDS), “Xu-875”  in view of US 2017/0029777 A1 (Pillai, A Feb. 2, 2017, IDS), “Pillai”. 

Xu-875 which is the publication of the US national stage of Xu-204 and is an English language equivalent of Xu-556 (see the machine translation of Xu-556 in the Appendix) will be used as the translation of Xu-204 and Xu-556 and cited for the rejections.  
The rejection below applies to each of Xu-556, Xu-204, and Xu-875 separately in combination with Pillai. 

Xu-875 teaches in claims 1-10:
1. A method for inducing amplification of type I NKT cells in vitro, the method comprising two culture stages, wherein the first culture stage focuses on specific amplification of the number of the type I NKT cells, in which a specific stimulant α-GalCer is used to amplify the type I NKT cells and α-GalCer-loaded CD1d-expressing cells are used to stimulate continuous proliferation of the type I NKT cells while adding a cytokine to assist growth of the type I NKT cells, the cytokine comprising IL-2, IL-7, or a combination thereof; and the second culture stage is to synchronously perform amplification of the number of the type I NKT cells and guide directed function differentiation, in which CD1d-expressing cells incubated with α-GalCer continue to stimulate proliferation of the type I NKT cells while adding IL-2, IL-7 and IL-15 to assist amplification of the type I NKT cells and guide differentiation, then adding IL-12 to the culture system 1-2 days before the end of culture to guide further directed differentiation of the type I NKT cells.
2. The method according to claim 1, wherein the CD1d-expressing cells comprise dendritic cells (DCs), other cells capable of expressing CD1d and/or other artificially modified DC-like antigen presenting cells.
3. The method according to claim 1, wherein the two culture stages comprise the steps of: (1) resuspending and adjusting the concentration of peripheral blood mononuclear cells (PBMCs), and adding α-GalCer to culture the type I NKT cells; (2) on the 7th day of culture, adding α-GalCer-loaded DCs to the type I NKT cell culture system while adding IL-2 and IL-7, and maintaining the concentration of α-GalCer in the type I NKT cell culture system unchanged; (3) on the 14th day of culture, re-adding the α-GalCer-loaded DCs to the type I NKT cell culture system while adding IL-15, and maintaining the concentration of α-GalCer, IL-2 and IL-7 in the culture system unchanged; and (4) on the 20th day of culture, adding IL-12 to the culture system while maintaining the concentration of α-GalCer, IL-2, IL-7 and IL-15 in the system unchanged, and collecting cells on the 21st day of culture.
4. The method according to claim 3, wherein the α-GalCer-loaded DCs are prepared by resuspending and adjusting the concentration of PBMCs, adding IL-4 and GM-CSF with working concentrations of 500 U/ml and 50 ng/ml respectively to induce differentiation of DCs, and on the 6th day of culture, adding α-GalCer to the DCs culture system for pre-incubation for 24 h.
5. The method according to claim 3, wherein the initial concentration of the PBMCs for culturing the type I NKT cells is from 5×106 cells/ml to 3×106 cells/ml and the initial concentration of the PBMCs for inducing the differentiation of the DCs is from 1×106 cells/ml to 5×106 cells/ml.
6. The method according to claim 3, wherein the α-GalCer has a working concentration of from 50 ng/ml to 500 ng/ml.
7. The method according to claim 3, wherein the IL-2 has a working concentration of from 10 U/ml to 100 U/ml, the IL-7 has a working concentration of from 20 ng/ml to 200 ng/ml, the IL-12 has a working concentration of from 10 ng/ml to 100 ng/ml and the IL-15 has a working concentration of from 10 ng/ml to 100 ng/ml.
8. The method according to claim 3, wherein the method for inducing culture of the type I NKT cells further comprises the step of refilling the cells with the culture medium every 2 to 3 days.
9. The method according to claim 1, wherein the type I NKT cells is derived from PBMCs, purified CD3+ T cells or purified NKT cells.
10. The method according to claim 1, wherein the medium for the amplification of the type I NKT cells comprises X VIVO-15 serum-free medium or RPMI1640 medium containing 10% FBS or autoserum, and the RPM11640 medium containing 10% FBS or autoserum is used in the induction of the DCs.
Xu-875 teaches isolating the PBMCs from human peripheral blood.  See Example 1. 
Xu-875 teaches detecting by flow cytometry CD3+CD56+NKT cells and V4+Vβ11+ cells.   See¶¶ [0039], [0041], and [0043] and Fig. 1.
Xu-875 teaches the amplification products were mainly CD3+CD56+NKT cell populations and the proportion of type I NKT cells could reach about 56.8%.  See ¶ [0039] and Figure 1.  
Xu-875 teaches on the 17th day of culture, the culture medium was refilled, and α-GalCer, IL-2, IL-7 and IL-15 were added to their respective working concentration. See ¶ [0037].
Xu-875 teaches on the 20th day of culture, the culture medium was refilled, and α-GalCer, IL-2, IL-7 and IL-15 were added to their respective working concentrations, and furthermore, IL-12 was added to a working concentration of 20 ng/ml. . See ¶ [0038].
Xu-875 teaches Example 2: Induced Differentiation of Dendritic Cells (DCs) for Stimulating Proliferation of Type I NKT Cells:
[0027] 1. The concentration of above PBMCs was adjusted to 1×106 cells/ml with RPMI1640 medium containing 10% FBS, and the PBMCs were placed in a T25 cell culture flask, and statically cultured for 1 h at 37° C. and 5% CO2.
[0028] 2. The culture flask was taken out, and the supernatant and non-adherent cells were removed. Cell surfaces were washed twice with the RPMI1640 medium containing 10% FBS, then 5 ml of the RPMI1640 medium containing 10% FBS was added, and cytokines GM-CSF and IL-4 were added at working concentrations of 500 U/ml and 50 ng/ml, respectively.
[0029] 3. On the 4th day of culture, 3 ml of a medium containing GM-CSF and IL-4 with the above working concentrations was added to the culture system.
[0030] 4. On the 6th day of culture, α-GalCer was added to the culture system with the working concentration of 100 ng/ml.
[0031] 5. On the 7th day of culture, cells were collected.
Xu-875 teaches Example 1: Isolation of Peripheral Blood Mononuclear Cells (PBMCs):
[0023] 1. 30 ml-50 ml of human peripheral blood anticoagulated by heparin was placed in a centrifuge tube. The peripheral blood was diluted with normal saline in a ratio of 1:1 and evenly mixed.
[0024] 2. 15 ml of a lymphocyte isolation solution (ficoll) was added to a new 50 mL centrifuge tube, then the evenly mixed dilution of blood solution was slowly added to an upper layer of ficoll along the tube wall in a volume ratio of ficoll to the dilution of blood solution of 1:2 to form a clear separation therebetween, and the resulting solution was centrifuged at 3000 rpm for 30 min.
[0025] 3. After centrifugation was completed, a mononuclear cell layer was transferred into a new 50 ml centrifuge tube and washed once with 30 ml of X-VIVO-15 medium, then was centrifuged at 800 g for 5 min, and the supernatant was discarded.
Thus, Xu-875 teaches ficoll gradient centrifugation as set forth above.
Xu-875 teaches that the culture amplification methods including IL-15 stimulated IFN- and IL-4 production.  See Examples 5 and 6 and Table 1.
Xu-875 teaches that the production of  IFN- is greater than 5000 pg/ml.  See Table 1.
Xu-875 teaches that the production of  IL-4 is less than 5 pg/ml.  See Table 1.
Xu-875 teaches that the ratio of IFN- to IL-4 in the culture supernatants is greater than 1000.  See Table 1. 
Xu-875 teaches that treatment of NKT cells with α-GalCer, IL-2, IL-7, IL-15 and IL-12 produce a killing ability of 42%, 61%, and 64% at increasing effector to target ratios.  See Example 9, Table 2-Group D. Xu-875 teaches this combined treatment in Group D of Example 9 produce a killing ability that was about 3-4 fold greater than NKT cells treated with α-GalCer, IL-2, IL-7, and  IL-15 or α-GalCer, IL-2, and  IL-7.  See Group A in Example 9, Table 3 and Group A Example 7, Table 2 compared to Group D of Example 9, Table 3. 
Xu-875 teaches are used anti-tumor, anti-infective, and autoimmune disease treatment. See ¶¶ [0002]-[0005].
	Xu-875 does not teach pharmaceutical compositions with a pharmaceutically acceptable carrier comprising the cells of the invention. 
	Pillai teaches as set forth above, 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Xu-875 and Pillai and formulate pharmaceutical compositions with a pharmaceutically acceptable carrier that are physiologically tolerable and do not typically produce untoward reactions when administered (See Pillai ¶ [0100]) comprising the NKT cells of Xu-875 with the pharmaceutical compositions of Pillai so that the NKT cells can be stored in a stable condition and administered for treatment as needed as taught by Xu-875.  One would have been motivated to formulate pharmaceutical compositions with a pharmaceutically acceptable carrier so that compositions do not cause adverse reactions  when administered to a patient. 

8a. 	Claim(s) 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106434556-A (Xu et al. Feb 22, 2017), “Xu-556”  in view of US 2017/0029777 A1 (Pillai, A Feb. 2, 2017, IDS), “Pillai” as applied to claims 1-61 above, and further in view of WO 2018/170335 A1 (Dimov et al. Sep. 20, 2018), “Dimov”.
8b. 	Claim(s) 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/095204 (Xu et al. May 31, 2018, IDS), “Xu-204”  in view of US 2017/0029777 A1 (Pillai, A Feb. 2, 2017, IDS), “Pillai” as applied to claims 1-61 above, and further in view of WO 2018/170335 A1 (Dimov et al. Sep. 20, 2018), “Dimov”.
8c. 	Claim(s) 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0367875 (Xu et al. May 31, 2018, IDS), “Xu-875” in view of US 2017/0029777 A1 (Pillai, A Feb. 2, 2017, IDS), “Pillai” as applied to claims 1-61 above, and further in view of WO 2018/170335 A1 (Dimov et al. Sep. 20, 2018), “Dimov”.
The rejection below applies to each of Xu-556, Xu-204, and Xu-875 separately in combination with Pillai and Dimov. 
Xu-875 and Pillai teach as set forth above, but do not teach using a stabilizing amount of serum in the pharmaceutical composition.
Dimov teaches pharmaceutical compositions comprising therapeutic T cells and NKT cells and human serum.  See abstract claims 1 2, 55 and 56.  
	Dimov teaches that the human serum can be used as a stabilizer at concentrations of 1%, 2% or 0.1%-99%.  See p. 23-lines 8-30. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Xu-875, Pillai and Dimov and use human serum in the pharmaceutical composition comprising the NKT cells of Xu-875 and Pillai because Dimov teaches that human serum is a stabilizing agent for T-cell compositions and human serum would be less immunogenic in human patients than non-human serum.  One of skill in the art would have modified the concentrations of human serum in the composition to optimize the stability of the NKT-cells in the composition. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-61 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-11 of co-pending Application No. 16/461, 851 (published as US 2019/0367875) in view of CN 106434556-A (Xu et al. Feb 22, 2017), “Xu-556”  in view of US 2017/0029777 A1 (Pillai, A Feb. 2, 2017, IDS), “Pillai”.
The ‘851 claims teach:
1.  A method for inducing amplification of type I NKT cells in vitro, the method comprising two culture stages, wherein the first culture stage focuses on specific amplification of the number of the type I NKT cells, and the second culture stage is to synchronously perform amplification of the number of the type I NKT cells and guide directed function differentiation, comprising the following steps:
(1) conducting specific amplification of the number of the type I NKT cells by carrying out the following steps: resuspending and adjusting the concentration of peripheral blood mononuclear cells (PBMCs) to form a type I NKT cell culture system, and, on day 1, adding a-GalCer to the type I NKT cell culture system to culture the type I NKT cells;
(2) synchronously performing amplification of the number of the type I NKT cells and guide directed function differentiation by carrying out the following steps: 
on the 7th day of culture, adding -GalCer-loaded CD1d-expressing cells to the type I NKT cell culture system while adding IL-2 and IL-7, and maintaining the concentration of a- GalCer in the type I NKT cell culture system unchanged relative to its concentration on day 1;
on the 14th day of culture, adding an additional amount of the  -GalCer-loaded CD1d-expressing cells to the type I NKT cell culture system while adding IL-15, and maintaining the concentrations of -GalCer, IL-2 and IL-7 in the type I NKT cell culture system unchanged relative to their respective concentrations on day 7; and
on the 20th day of culture, adding IL-12 to the culture system while maintaining the concentrations of  -GalCer, IL-2, IL-7 and IL-15 in the type I NKT cell culture system unchanged relative to their respective concentrations on day 14, and collecting cells on the 21st day of culture.
2. The method according to claim 1, wherein the CD1d- expressing cells comprise dendritic cells (DCs), other cells capable of expressing CD1d and/or other artificially modified DC-like antigen presenting cells.
4.   The method according to claim 2, wherein the - GalCer-loaded CD1d-expressing cells are a-GalCer-loaded dendritic cells (DCs), and the -GalCer-loaded DCs are prepared by resuspending and adjusting the concentration of PBMCs, adding IL-4 and GM-CSF at working concentrations of 500 U/ml and 50 ng/ml respectively to induce differentiation of DCs, and on the 6th day of culture, adding a-GalCer to the DCs culture system for pre-incubation for 24 h.
5. The method according to claim 1, wherein the initial concentration of the PBMCs for culturing the type I NKT cells is from 5x10° cells/ml to 3x10° cells/ml and the initial concentration of the PBMCs for inducing the differentiation of the DCs is from 1x10° cells/ml to 5x10° cells/ml.
6. The method according to claim 1, wherein the -GalCer has a working concentration of from 50 ng/ml to 500 ng/ml.
7.  The method according to claim 1, wherein the IL-2 has a working concentration of from 10 U/ml to 100 U/ml, the IL-7 has a working concentration of from 20 ng/ml to 200 ng/ml, the IL-12 has a working concentration of from 10 ng/ml to 100 ng/ml and the IL-15 has a working concentration of from 10 ng/ml to 100 ng/ml.
8. The method according to claim 1, wherein the method for inducing culture of the type I NKT cells further comprising comprises the step of refilling the type I NKT cell culture system cells with a culture medium every 2 to 3 days.
10. The method according to claim 8, wherein the culture medium for the amplification of the type I NKT cells comprises X-VIVO-15 serum- free medium or RPMI1640 medium containing 10% FBS or autoserum, and wherein the RPMI1640 medium containing 10% FBS or autoserum is used in the induction of the DCs.
11.  The method according to claim 1, wherein the collected cells have at least 50% of type I NKT cells relative to a total amount of NKT cells in the collected cells.
The ‘851 claims do not teach pharmaceutical compositions with a pharmaceutically acceptable carrier comprising the cells of the invention, using flow cytometry or gradient centrifugation, or the cytokine profile or killing activity of the NKT cells. 
	Xu-556 and Pillai teach as set forth above
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘851 claims, Xu-556 and Pillai and formulate pharmaceutical compositions with a pharmaceutically acceptable carrier that are physiologically tolerable and do not typically produce untoward reactions when administered (See Pillai ¶ [0100]) comprising the NKT cells of the ‘851 claims with the pharmaceutical compositions of Pillai so that the NKT cells can be stored in a stable condition and administered for treatment as needed as taught by Xu-556.  One would have been motivated to formulate pharmaceutical compositions with a pharmaceutically acceptable carrier so that compositions do not cause adverse reactions  when administered to a patient. Additionally, one would have been motivated to use techniques like flow cytometry and gradient centrifugation in the preparation of the NKT cells of the ‘851 claims because Xu-556 teaches that these techniques are routinely used in the NKT cell preparation.  Further, the NKT cells prepared by the method of the ‘851 claims and Xu-556 would have the cytokine expression profile and killing activity of the SCKTC as claimed as shown by the teachings of Xu-556.
This is a provisional nonstatutory double patenting rejection.

10.	Claims 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-11 of co-pending Application No. 16/461, 851 (published as US 2019/0367875) in view of CN 106434556 (Xu et al. Feb 22, 2017), “Xu-556”  in view of US 2017/0029777 A1 (Pillai, A Feb. 2, 2017, IDS), “Pillai”,  as applied to claims 1-61 above, and further in view of WO 2018/170335 A1 (Dimov et al. Sep. 20, 2018), “Dimov”.
The ‘851 claims and Pillai teach as set forth above, but do not teach using a stabilizing amount of serum in the pharmaceutical composition.
Dimov teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘851 claims, Pillai and Dimov and use human serum in the pharmaceutical composition comprising the NKT cells of the ‘851 claims and Pillai because Dimov teaches that human serum is a stabilizing agent for T-cell compositions and human serum would be less immunogenic in human patients than non-human serum.  One of skill in the art would have modified the concentrations of human serum in the composition to optimize the stability of the NKT-cells in the composition. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
11.	No claims allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642